Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to theincorporation by reference in this Registration Statement on Form S-3 of our report dated November 26, 2013 relating to the financial statements, which appears in Oramed Pharmaceuticals Inc.’s Annual Report on Form10-K for the fiscal year ended August 31, 2013. We also consent to the reference to us under the heading“Experts” in this Registration Statement. /s/ Kesselman & Kesselman, Kesselman & Kesselman Certified Public Accountants (lsr.) A member firm of PricewaterhouseCoopers International Limited Tel Aviv, Israel January 23, 2014 Kesselman & Kesselman, Trade Tower, 25 Hamered Street, Tel-Aviv 6812508, Israel, P.O Box 50005 Tel-Aviv 6150001Telephone: +972 -3- 7954555, Fax:+972 -3- 7954556, www.pwc.com/il Kesselman & Kesselman is a member firm of PricewaterhouseCoopers International Limited, each member firm of which is a separate legal entity
